DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/EP2018/052446 filed 01/31/2018, which claims benefit of the British Application No. GB1701597.5, filed 01/31/2017, has been received and acknowledged. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please change Claim 16, line 9 to recite “…and a second side of the workpiece (101), wherein the second side is…”.
Please change Claim 34, line 1 to recite “The method according to claim 33, wherein…”

Authorization for this examiner’s amendment was given in an interview with Gudrun Huckett on 05/19/2022.

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The abstract of the disclosure given within the published application is objected to because the abstract is greater than 150 words. Correction is required. See MPEP § 608.01(b).

Allowable Subject Matter
Claims 16-34 are allowed. 
The following is an examiner’s statement of reasons for allowance. The instant claims are drawn to a heat treatment device for a thermal treatment of a workpiece. The heat treatment device comprises a housing, housing a chamber configured to accommodate the workpiece for providing the thermal treatment. The device includes a first roller configured to support the workpiece and move the workpiece in a moving direction. The device includes a first brush seal, wherein the first roller and the first brush are arranged relative to each other such that a first side of the workpiece contacts the first roller and a second side of the workpiece, wherein the second side is opposed to the first side, contacts the first brush seal such that the first roller and the first brush seal, seal at least a first section of the chamber from a second section of the chamber. 

The closest prior art includes the following:

Fukutani (U.S. 2012/0305547)
Fukutani teaches a heat treatment device for a thermal heat treatment of a workpiece (abstract). Fukutani teaches a housing, housing a chamber configured to accommodate a workpiece for providing the thermal treatment (Figure 1, Char. No 11; paragraph [0048]). Fukutani teaches a first roller configured to support the workpiece and move the workpiece in a moving direction (Figure 1, Char. No. 14, paragraph [0049]). Fukutani teaches a first seal (Figure 1, Char. No. 14), wherein the first roller and the first seal are arranged relative to each other such that a first side of a workpiece contacts the first roller and a second side of the workpiece (shown below in the annotated Figure 1), in which the second side is opposed to the first side, contacts the first seal such that the first seal seals at least a first section of the chamber from a second section of the chamber (the examiner is considering the “a second section (II)” as being the environment outside of the “a first section (I)” as shown within Figure 1 of the instant drawings). 
However, Fukutani does not teach a first brush seal that is arranged relative to a first roller such that the first side of the workpiece contacts the first roller and the second side of the workpiece, the second side being opposed to the first side, contacts a brush seal such that the first roller and the first brush seal, seal at least a first section of a chamber from a second section of a chamber. 
Figure 1 - An annotated area of Figure 1 of Fukutani (U.S. 2012/0305547).

    PNG
    media_image1.png
    72
    205
    media_image1.png
    Greyscale




Gentry (U.S. Patent No. 4,437,901)
Gentry teaches a heat treatment device for a thermal treatment of a workpiece (abstract). Gentry teaches a housing, housing a chamber configured to accommodate a workpiece for providing thermal treatment (Figure 2, Char. No 25, and 27, 36, or 40 - the “housing” within Figure 2 being the outermost parameter surface, the chamber being any of 27, 36, or 40; column 3, line 63 through column 4, line 28). Gentry teaches a first roller configured to support the workpiece and move the workpiece in a moving direction (Figure 2, Char. No. 29)
However, Gentry does not teach a first brush seal, wherein the first roller and the first brush seal are arranged relative to each other such that a first side of the workpiece contacts the first roller and a second side of the workpiece, wherein the second side is opposed to the first side, contacts the first brush seal such that the first roller and the first brush seal, seal at least a first section of the chamber from a second section of the chamber. 

Matsufuji (JP-2011202250-A)
Matsufuji teaches a buckling detection apparatus for steel strip scrolling through furnaces (paragraph [0001]). Matsufuji teaches a first roller (Original Disclosure, Figure 2, Char. No. 1) being adjustable (paragraph [0021]) relative to a first brush (Original Disclosure, Figure 2, Char. No. 3) such that the distance between a first roller and a first brush are adjustable (paragraph [0021]). Matsufuji teaches this feature as enabling free adjustment between the brush and the roll (paragraph [0021]). 
However, the brush of Matsufuji is not intended or able to seal various chambers from one another. Thus, one of ordinary skill would not look to the brush of Matsufuji for a process that requires various chambers to be sealed from one another. 

Nakai (JPS-5729522-A)
Nakai teaches a method for preventing build-up in a hearth roll type heat treatment furnace (paragraph [0002]). Nakai teaches a brushing roll (paragraph [0002]) that is arranged relative to a roller. However, this brushing roll does not seal the various chambers from one another. Thus, one of ordinary skill would not look to the brush roll of Nakai for a process that requires various chambers to be sealed from one another. 

Dong (CN102828195A)
Dong teaches a method and device for the continuous reduction and descaling of hot-rolled strips (paragraph [0002]). Dong teaches a brush roller (paragraphs [0016], [0037]; Figure 1, Char. No. 12). Dong teaches this brush is used to remove iron oxide scale (paragraph [0016]). 
However, the brush of Dong is not intended or able to seal various chambers from one another. Thus, one of ordinary skill would not look to the brush of Dong for a process that requires various chambers to be sealed from one another. 

Vasilevsky (SU-1337428-A1)
Vasilevsky teaches a continuous furnace for heating long articles (page 1, paragraph 3). Vasilevsky teaches the use of a brush to clean an article before it is hot-dipped into a molten solution bath (page 1, paragraph 7). 
However, the brush of Vasilevsky is not intended or able to seal various chambers from one another. Thus, one of ordinary skill would not look to the brush of Vaselevsky for a process that requires various chambers to be sealed from one another. 

Herbert (U.S. 2006/0118242)
Herbert teaches an atmospheric pressure plasma system (abstract). Herbert teaches the use of brush seals mounted at each port within the plasma system assembly to reduce the perturbation of the gas used within the assembly (paragraphs [0025], and [0041]). 
However, the apparatus of Herbert is not intended for heat treatment of a workpiece but is instead used for plasma coating and thin film applications (paragraph [0010]). Furthermore, while Herbert teaches that brush seals can be used to seal a chamber from an external environment, Herbert does not teach the brush seal being arranged relative to a roller such that a first side of a work piece would contact the roller and the second side of a workpiece opposed to a first side, contact a brush seal such that the first roller and the first brush seal, seal at least a first section from a second section. 

Conclusion
While the above references teach individual parts of the instant invention, it would not have been obvious to combine them to arrive at the instant invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735